Citation Nr: 0709074	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Albright, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Tinnitus was not present in service nor was it shown to 
be causally or 
etiologically related to any disease, injury, or incident in 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in February 2005, 
prior to the initial unfavorable AOJ decision issued in April 
2005.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the February 2005 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, the letter 
informed him of the evidence necessary to substantiate his 
service connection claim.  Although the veteran may not have 
been specifically informed of the "fourth element," i.e., 
to provide any evidence in his possession that pertains to 
the claim, the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The February 2005 letter advised him to notify VA 
of any additional information or evidence that he believed 
would support his claims, and if he had additional records he 
could send them to VA, thus effectively notifying him to send 
any additional relevant information.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Subsequent to the AOJ's initial decision in this case, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided, in a July 2006 
letter from the RO, with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Therefore, the Board finds 
that the notice requirements set forth have been met.  
Although the veteran was not provided, prior to the appealed 
April 2005 decision, with notice of the type of evidence 
necessary to establish a disability evaluation and effective 
date if service connection for tinnitus was established, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, neither the 
veteran nor his representative has argued that the late 
effective date notice prejudiced the veteran in any way, and 
the record does not suggest that he has been prejudiced.  
And, in any event, the issue is moot, as this claim is being 
denied herein, and neither a disability evaluation nor an 
effective date will be assigned.  Cf. Dingess/Hartman, 19 
Vet. App. 473 (2006). 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's service 
medical records, VA treatment records, and March 2005 and 
July 2005 VA examination reports have been associated with 
the claims file, and all reviewed by both the RO and the 
Board in connection with adjudication of the veteran's claim.  
The Board therefore concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further examination.

The Board does note that in his April 2005 notice of 
disagreement, the veteran made reference to his personal 
physician, who apparently examined him two days after a March 
2005 VA examination, and determined that he had no impacted 
cerumen (which, as discussed below, the VA audiologist found 
to be the cause of his tinnitus).  While records of this 
visit have not been associated with the claims file, it has 
not been suggested that this personal physician then linked 
the veteran's tinnitus to service.  And, in any event, there 
is no reasonable possibility that further assistance will aid 
in substantiating this claim, because, as will be discussed 
below, the competent medical evidence does not suggest that 
tinnitus is related to the veteran's military service.  As 
such, further development is not necessary.  38 U.S.C.A. 
§ 5103A. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  The Court has further held that when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information including lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran elected (through a phone call to the RO in 
January 2006) to forgo his right to a hearing in this matter.  
However, the veteran remains on record as having complained 
of tinnitus during two medical evaluations that were 
performed in March and July 2005 and then documented within 
his claims file.  The reports based on those evaluations both 
note that the veteran was exposed to heavy artillery fire 
during his active duty service in Vietnam, and the veteran 
himself reiterates this fact within his Notice of 
Disagreement (NOD).  Thereby, the veteran claims that service 
connection is warranted for such disability.

Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the 
veteran is competent to describe his tinnitus symptomatology.  
The Board also notes that both audiologists diagnosed the 
veteran with tinnitus in their aforementioned reports.  
Therefore, the Board finds that the veteran has a current 
diagnosis of tinnitus. 

However, the veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of tinnitus.  The 
March 2005 VA Audio examination report reflects that the 
veteran indicated that he had bilateral tinnitus but could 
not say when it started, how long ago, or what caused it.  
Moreover, and significantly, there is no competent medical 
evidence linking tinnitus to his active duty military 
service.  In this regard, the March 2005 VA examiner, who 
reviewed the claims file, noted that the veteran's tinnitus 
was more likely than not derived from impacted cerumen or 
another, undiagnosed condition unrelated to acoustic trauma.  
The veteran challenged this diagnosis through his NOD, 
stating that his personal physician examined him two days 
later and found no such impacted cerumen.  While this latter 
examination cited by the veteran is not otherwise documented 
within the claims file (as discussed above), the veteran was 
consequently reexamined in July 2005 by an audiologist whose 
report (documented within the claims file) indicates no 
causative connection between the veteran's tinnitus and 
active duty service.  More specifically, the audiologist 
concluded that the veteran's tinnitus is as likely as not 
derived from mild hearing loss that does not, in itself, meet 
the criteria for VA compensation.  See 38 C.F.R. § 3.385.  As 
such, the July 2005 examiner produced no additional evidence 
through his evaluation that the veteran's tinnitus is related 
to his military service.  Therefore, the evidence of a nexus 
or link between service or a service-connected disability and 
the veteran's tinnitus is limited to his own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
tinnitus and service or a service-connected disability, and 
competent medical evidence indicating that there is no 
relationship to service, he is not entitled to service 
connection because a preponderance of the evidence is against 
the claim.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  As such, that doctrine is 
not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement for service connection for tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
		



 Department of Veterans Affairs


